      Case 4:21-cv-00049-WS-MAF Document 14 Filed 03/11/21 Page 1 of 2




                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




DANIEL JAMES SILVA,

      Plaintiff,

v.                                                         4:21cv49–WS/MAF

SCOTT KINGSLEY SWIFT,
ANDREW MULLEN, and
JUDGE DIANE TURNER,

      Defendants.



                            ORDER OF DISMISSAL

      Before the court is the magistrate judge's report and recommendation (ECF

No. 8) docketed February 9, 2021. The magistrate judge recommends that this

action be dismissed. Plaintiff Silva has filed objections (ECF No. 11) to the

report and recommendation.

      Having considered the record in light of Plaintiff’s objections, the court

finds that the magistrate judge's report and recommendation is due to be adopted.
      Case 4:21-cv-00049-WS-MAF Document 14 Filed 03/11/21 Page 2 of 2




                                                                           Page 2 of 2


      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 8) is

ADOPTED and incorporated into this order by reference.

      2. The plaintiff’s amended complaint (ECF No. 5) and this action are

DISMISSED without prejudice.

      3. The clerk shall enter judgment stating: “All claims are DISMISSED

without prejudice.”

      4. The plaintiff’s motion (ECF No. 9) for leave to file is DENIED.

      DONE AND ORDERED this            11th    day of    March      , 2021.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
